DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed September 23rd, 2022, has been fully considered and entered. Accordingly, Claims 1-20 are pending in the case. Claims 1, 8, and 15 were amended. Claims 1, 8, and 15 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Tuschman et al. (US 2019/0102802 A1) in view of Redkar et al. (US 2018/0276553 A1), further in view of Shtein et al. (US 1,115,1467 B1).
Regarding claim 1, Tuschman teaches a method comprising:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies (see Tuschman, Paragraph [0037], “The system 100 may include one or more clients, and three such clients are shown, by way of example, in FIG. 1. An additional system 105 may be included, and this may be similar to one of the client systems 103.”);
generating one or more statistical models, via a statistical learning and predictive estimation system, by analyzing the client data in the enterprise environment using one or more statistical algorithms (see Tuschman, Paragraph [0020], “generating psychometric models of online users of a population based on automatically machine-collected data about online behavior of such users”);
storing the statistical models in a model database (see Tuschman, Paragraph [0077], “The method may include in 214 storing the generated psychometric profiles (the psychometric models), e.g., in a database.”);

However, Tuschman does not explicitly teach:
receiving a prediction estimate request from one of the plurality of clients with respect to the associated client data for the client, the prediction estimate request including logistics of managing a project;

Redkar teaches:
receiving a prediction estimate request from one of the plurality of clients with respect to the associated client data for the client, the prediction estimate request including logistics of managing a project (see Redkar, Paragraphs [0017], [0025], “The model management system 120 may receive user statements that include requests for information via one or more communications channels… IT resources 150 may include data sets for any other network or enterprise resources that may be monitored.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tuschman (teaching predicting psychometric profiles from behavioral data using machine-learning while maintaining user anonymity) in view of Redkar (teaching a system for querying models) and arrived at a method that receives a prediction estimate request. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a result to the user request (see Redkar, Paragraph [0014]). In addition, both the references (Tuschman and Redkar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as models. The close relation between both of the references highly suggests an expectation of success.

The combination of Tuschman, and Redkar further teaches:
selecting, using a clustering algorithm, a subset of the associated client data based at least on one or more characteristics of the associated client data (see Tuschman, Paragraph [0131], “the at least one machine-learning method includes carrying out unsupervised clustering on an assumed number of clusters, e.g., three clusters, or four clusters, using the psychometric models as features, and examining the so-formed clusters to select the one or more clusters that has the largest proportion or the greatest number of engaged users. These clusters form a learned classification method that can be used to classify users according to engagement, i.e., an engagement model.”);
selecting, using machine learning techniques, a statistical model from the one or more statistical models based at least on the subset of the associated client data and the one or more characteristics (see Tuschman, Paragraph [0205], “training a plurality of machine-learning methods, carries out cross-validation, e.g., so-called k-fold cross-validation, and selects a machine-learning method and corresponding model according to a machine-learning method selection criterion. In one embodiment, the selection of the model that provides the best performance according to a performance criterion.”);
applying the selected statistical model to the subset of the associated client data and the one or more selected characteristics to generate one or more prediction estimates and one or more statistical outliers (see Tuschman, Paragraph [0110], “Once the prediction method is determined, in one embodiment PDAE 108 sends the target population provider system 102 containing the target population and behavioral data thereof an indication 411 that PDAE 108 can carry out large-scale prediction.” Also, see Redkar, Paragraph [0035], “The model registry 320 may include information for each model such as one or more functions that each model offers (e.g., forecasting, regression, classification, anomaly detection, etc.)”);
and providing a visual arrangement of the one or more prediction estimates and one or more statistical outliers to the client, wherein the statistical learning and predictive estimation system is fully integrated with the enterprise environment in order to avoid consuming computation time transforming data from one format to another (see Tuschman, Paragraph [0110], “As an example of how such an engagement model may be used, FIGS. 9A and 9B show a graphical display of the results of determining an engagement model of users, using the 32-dimensional psychometric profiles of the example profile shown in FIG. 8. In the test whose results are shown in FIG. 8, there were 300 positive engagements and 42,000 negative engagements.”).

However, the combination of Tuschman, and Redkar do not explicitly teach:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies;

Shtein teaches:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies (see Shtein, [Column 5, Lines 30-40], “The system 400 provides the capability to automatically choose an option (from a selection of two or more) in a way that will optimize the outcome requested by the business user who designs the customer journey.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tuschman (teaching predicting psychometric profiles from behavioral data using machine-learning while maintaining user anonymity) in view of Redkar (teaching a system for querying models), further in view of Shtein (teaching system, method, and computer program for generating intelligent automated adaptive decisions) and arrived at a method that includes business users. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of making intelligent adaptive decisions (see Shtein, Summary). In addition, both the references (Tuschman, Redkar and Shtein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as models. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 2, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 1. Tuschman further teaches:
wherein the one or more statistical models comprise at least one of gradient boosted trees, linear models, and centroids (see Tuschman, Paragraph [0226], “the machine-learning (ML) methods described herein in PDAE 108 use algorithms and utilities provided in Spark and part of Apache Spark's MLlib. Spark's MLlib provides methods usable for binary classification, logistic regression, naive Bayes, and others; for regression, generalized linear regression, survival regression, and others; for decision trees, random forests, and gradient-boosted trees;”).

Regarding claim 3, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 1. Tuschman further teaches:
wherein selecting the statistical model includes using cross-validation (see Tuschman, Paragraph [0209], “As for the binary and multiclass classifiers, several machine-learning methods are used, and the best is selected using cross-validation.”).

Regarding claim 4, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 1. Tuschman further teaches:
wherein input into statistical models includes data and metadata (see Tuschman, Paragraph [0040], “Such collected behavioral data are commonly used as inputs for machine-implemented methods (algorithms) for targeting specific groups of individuals to receive content, and such machine-implemented methods are commonly used to serve online advertising content (electronic advertising) designed for specific groups to the specific groups of individuals.”).

Regarding claim 5, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 1. Tuschman further teaches:
wherein the one or more predictions include a predicted value of the outcome of the subset of associated client data, a quality flag, and a subset of input fields to produce the one or more predictions (see Tuschman, Paragraphs [0033], [0051], [0205], “the relative likelihood of engagement can be predicted based as a function of psychometric dimensions… Filter program code 128 is operative to filter user records in user ID database 124, for example to exclude or flag those users that meet some pre-determined criteria, e.g., those users that have a relatively low amount behavioral data in the behavioral database 126… Depending on the particular dimension being modeled, there are three types of classifications: binary classification (predicting one of two possible outcomes), multiclass classification (predicting one of more than two outcomes) and regression (predicting a numeric value).”).

Regarding claim 6, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 1. Tuschman further teaches:
wherein meta-data is used to reduce the number of input dimensions of the associated client data (see Tuschman, Paragraph [0048], “An analysis method is used to reduce dimensionality of the data to summary form.”).

Regarding claim 7, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 1. Tuschman further teaches:
wherein a plurality of one or more statistical algorithms are implemented at a core level of software (see Tuschman, Paragraph [0226], “the machine-learning (ML) methods described herein in PDAE 108 use algorithms and utilities provided in Spark and part of Apache Spark's MLlib.”).

Regarding claim 8, Tuschman teaches a system comprising:
a processor; and memory, the memory storing program instructions to execute a method, the method comprising (see Tuschman, Paragraph [0038], “Each system distributed system 100 may include at least one programmable processor (in general, programmable electronic device combined in some embodiments with special purpose hardware) and a storage subsystem, with the storage subsystem comprising RAM and at least one other storage device, the storage subsystem thus comprising a non-transitory computer-readable medium having stored therein program code comprising machine-readable instructions that when executing on at least one of the processors”):
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies (see Tuschman, Paragraph [0037], “The system 100 may include one or more clients, and three such clients are shown, by way of example, in FIG. 1. An additional system 105 may be included, and this may be similar to one of the client systems 103.”);
generating one or more statistical models, via a statistical learning and predictive estimation system, by analyzing the client data in the enterprise environment using one or more statistical algorithms (see Tuschman, Paragraph [0020], “generating psychometric models of online users of a population based on automatically machine-collected data about online behavior of such users”);
storing the statistical models in a model database (see Tuschman, Paragraph [0077], “The method may include in 214 storing the generated psychometric profiles (the psychometric models), e.g., in a database.”);

However, Tuschman does not explicitly teach:
receiving a prediction estimate request from one of the plurality of clients with respect to the associated client data for the client, the prediction estimate request including logistics of managing a project;

Redkar teaches:
receiving a prediction estimate request from one of the plurality of clients with respect to the associated client data for the client, the prediction estimate request including logistics of managing a project (see Redkar, Paragraphs [0017], [0025], “The model management system 120 may receive user statements that include requests for information via one or more communications channels… IT resources 150 may include data sets for any other network or enterprise resources that may be monitored.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tuschman (teaching predicting psychometric profiles from behavioral data using machine-learning while maintaining user anonymity) in view of Redkar (teaching a system for querying models) and arrived at a system that receives a prediction estimate request. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a result to the user request (see Redkar, Paragraph [0014]). In addition, both the references (Tuschman and Redkar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as models. The close relation between both of the references highly suggests an expectation of success.

The combination of Tuschman, and Redkar further teaches:
selecting, using a clustering algorithm, a subset of the associated client data based at least on one or more characteristics of the associated client data (see Tuschman, Paragraph [0131], “the at least one machine-learning method includes carrying out unsupervised clustering on an assumed number of clusters, e.g., three clusters, or four clusters, using the psychometric models as features, and examining the so-formed clusters to select the one or more clusters that has the largest proportion or the greatest number of engaged users. These clusters form a learned classification method that can be used to classify users according to engagement, i.e., an engagement model.”);
selecting, using machine learning techniques, a statistical model from the one or more statistical models based at least on the subset of the associated client data and the one or more characteristics (see Tuschman, Paragraph [0205], “training a plurality of machine-learning methods, carries out cross-validation, e.g., so-called k-fold cross-validation, and selects a machine-learning method and corresponding model according to a machine-learning method selection criterion. In one embodiment, the selection of the model that provides the best performance according to a performance criterion.”);
applying the selected statistical model to the subset of the associated client data and the one or more selected characteristics to generate one or more prediction estimates and one or more statistical outliers (see Tuschman, Paragraph [0110], “Once the prediction method is determined, in one embodiment PDAE 108 sends the target population provider system 102 containing the target population and behavioral data thereof an indication 411 that PDAE 108 can carry out large-scale prediction.” Also, see Redkar, Paragraph [0035], “The model registry 320 may include information for each model such as one or more functions that each model offers (e.g., forecasting, regression, classification, anomaly detection, etc.)”);
and providing a visual arrangement of the one or more prediction estimates and one or more statistical outliers to the client, wherein the statistical learning and predictive estimation system is fully integrated with the enterprise environment in order to avoid consuming computation time transforming data from one format to another (see Tuschman, Paragraph [0110], “As an example of how such an engagement model may be used, FIGS. 9A and 9B show a graphical display of the results of determining an engagement model of users, using the 32-dimensional psychometric profiles of the example profile shown in FIG. 8. In the test whose results are shown in FIG. 8, there were 300 positive engagements and 42,000 negative engagements.”).

However, the combination of Tuschman, and Redkar do not explicitly teach:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies;

Shtein teaches:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies (see Shtein, [Column 5, Lines 30-40], “The system 400 provides the capability to automatically choose an option (from a selection of two or more) in a way that will optimize the outcome requested by the business user who designs the customer journey.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tuschman (teaching predicting psychometric profiles from behavioral data using machine-learning while maintaining user anonymity) in view of Redkar (teaching a system for querying models), further in view of Shtein (teaching system, method, and computer program for generating intelligent automated adaptive decisions) and arrived at a system that includes business users. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of making intelligent adaptive decisions (see Shtein, Summary). In addition, both the references (Tuschman, Redkar and Shtein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as models. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 9, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 8. Tuschman further teaches:
wherein the one or more statistical models comprise at least one of gradient boosted trees, linear models, and centroids (see Tuschman, Paragraph [0226], “the machine-learning (ML) methods described herein in PDAE 108 use algorithms and utilities provided in Spark and part of Apache Spark's MLlib. Spark's MLlib provides methods usable for binary classification, logistic regression, naive Bayes, and others; for regression, generalized linear regression, survival regression, and others; for decision trees, random forests, and gradient-boosted trees;”).

Regarding claim 10, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 8. Tuschman further teaches:
wherein selecting the statistical model includes using cross-validation (see Tuschman, Paragraph [0209], “As for the binary and multiclass classifiers, several machine-learning methods are used, and the best is selected using cross-validation.”).

Regarding claim 11, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 8. Tuschman further teaches:
wherein input into statistical models includes data and metadata (see Tuschman, Paragraph [0040], “Such collected behavioral data are commonly used as inputs for machine-implemented methods (algorithms) for targeting specific groups of individuals to receive content, and such machine-implemented methods are commonly used to serve online advertising content (electronic advertising) designed for specific groups to the specific groups of individuals.”).

Regarding claim 12, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 8. Tuschman further teaches:
wherein the one or more predictions include a predicted value of the outcome of the subset of associated client data, a quality flag, and a subset of input fields to produce the one or more predictions (see Tuschman, Paragraphs [0033], [0051], [0205], “the relative likelihood of engagement can be predicted based as a function of psychometric dimensions… Filter program code 128 is operative to filter user records in user ID database 124, for example to exclude or flag those users that meet some pre-determined criteria, e.g., those users that have a relatively low amount behavioral data in the behavioral database 126… Depending on the particular dimension being modeled, there are three types of classifications: binary classification (predicting one of two possible outcomes), multiclass classification (predicting one of more than two outcomes) and regression (predicting a numeric value).”).

Regarding claim 14, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 8. Tuschman further teaches:
wherein meta-data is used to reduce the number of input dimensions of the associated client data (see Tuschman, Paragraph [0048], “An analysis method is used to reduce dimensionality of the data to summary form.”).

Regarding claim 14, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 8. Tuschman further teaches:
wherein a plurality of one or more statistical algorithms are implemented at a core level of software (see Tuschman, Paragraph [0226], “the machine-learning (ML) methods described herein in PDAE 108 use algorithms and utilities provided in Spark and part of Apache Spark's MLlib.”).

Regarding claim 15, Tuschman teaches a non-transitory computer readable medium storing instructions to execute a method, the method comprising:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies (see Tuschman, Paragraph [0037], “The system 100 may include one or more clients, and three such clients are shown, by way of example, in FIG. 1. An additional system 105 may be included, and this may be similar to one of the client systems 103.”);
generating one or more statistical models, via a statistical learning and predictive estimation system, by analyzing the client data in the enterprise environment using one or more statistical algorithms (see Tuschman, Paragraph [0020], “generating psychometric models of online users of a population based on automatically machine-collected data about online behavior of such users”);
storing the statistical models in a model database (see Tuschman, Paragraph [0077], “The method may include in 214 storing the generated psychometric profiles (the psychometric models), e.g., in a database.”);

However, Tuschman does not explicitly teach:
receiving a prediction estimate request from one of the plurality of clients with respect to the associated client data for the client, the prediction estimate request including logistics of managing a project;

Redkar teaches:
receiving a prediction estimate request from one of the plurality of clients with respect to the associated client data for the client, the prediction estimate request including logistics of managing a project (see Redkar, Paragraphs [0017], [0025], “The model management system 120 may receive user statements that include requests for information via one or more communications channels… IT resources 150 may include data sets for any other network or enterprise resources that may be monitored.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tuschman (teaching predicting psychometric profiles from behavioral data using machine-learning while maintaining user anonymity) in view of Redkar (teaching a system for querying models) and arrived at a machine that receives a prediction estimate request. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a result to the user request (see Redkar, Paragraph [0014]). In addition, both the references (Tuschman and Redkar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as models. The close relation between both of the references highly suggests an expectation of success.

The combination of Tuschman, and Redkar further teaches:
selecting, using a clustering algorithm, a subset of the associated client data based at least on one or more characteristics of the associated client data (see Tuschman, Paragraph [0131], “the at least one machine-learning method includes carrying out unsupervised clustering on an assumed number of clusters, e.g., three clusters, or four clusters, using the psychometric models as features, and examining the so-formed clusters to select the one or more clusters that has the largest proportion or the greatest number of engaged users. These clusters form a learned classification method that can be used to classify users according to engagement, i.e., an engagement model.”);
selecting, using machine learning techniques, a statistical model from the one or more statistical models based at least on the subset of the associated client data and the one or more characteristics (see Tuschman, Paragraph [0205], “training a plurality of machine-learning methods, carries out cross-validation, e.g., so-called k-fold cross-validation, and selects a machine-learning method and corresponding model according to a machine-learning method selection criterion. In one embodiment, the selection of the model that provides the best performance according to a performance criterion.”);
applying the selected statistical model to the subset of the associated client data and the one or more selected characteristics to generate one or more prediction estimates and one or more statistical outliers (see Tuschman, Paragraph [0110], “Once the prediction method is determined, in one embodiment PDAE 108 sends the target population provider system 102 containing the target population and behavioral data thereof an indication 411 that PDAE 108 can carry out large-scale prediction.” Also, see Redkar, Paragraph [0035], “The model registry 320 may include information for each model such as one or more functions that each model offers (e.g., forecasting, regression, classification, anomaly detection, etc.)”);
and providing a visual arrangement of the one or more prediction estimates and one or more statistical outliers to the client, wherein the statistical learning and predictive estimation system is fully integrated with the enterprise environment in order to avoid consuming computation time transforming data from one format to another (see Tuschman, Paragraph [0110], “As an example of how such an engagement model may be used, FIGS. 9A and 9B show a graphical display of the results of determining an engagement model of users, using the 32-dimensional psychometric profiles of the example profile shown in FIG. 8. In the test whose results are shown in FIG. 8, there were 300 positive engagements and 42,000 negative engagements.”).

However, the combination of Tuschman, and Redkar do not explicitly teach:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies;

Shtein teaches:
maintaining an enterprise environment comprising a plurality of clients and a plurality of associated client data, wherein the plurality of clients includes companies (see Shtein, [Column 5, Lines 30-40], “The system 400 provides the capability to automatically choose an option (from a selection of two or more) in a way that will optimize the outcome requested by the business user who designs the customer journey.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tuschman (teaching predicting psychometric profiles from behavioral data using machine-learning while maintaining user anonymity) in view of Redkar (teaching a system for querying models), further in view of Shtein (teaching system, method, and computer program for generating intelligent automated adaptive decisions) and arrived at a machine that includes business users. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of making intelligent adaptive decisions (see Shtein, Summary). In addition, both the references (Tuschman, Redkar and Shtein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as models. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 16, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 15. Tuschman further teaches:
wherein the one or more statistical models comprise at least one of gradient boosted trees, linear models, and centroids (see Tuschman, Paragraph [0226], “the machine-learning (ML) methods described herein in PDAE 108 use algorithms and utilities provided in Spark and part of Apache Spark's MLlib. Spark's MLlib provides methods usable for binary classification, logistic regression, naive Bayes, and others; for regression, generalized linear regression, survival regression, and others; for decision trees, random forests, and gradient-boosted trees;”).

Regarding claim 17, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 15. Tuschman further teaches:
wherein selecting the statistical model includes using cross-validation (see Tuschman, Paragraph [0209], “As for the binary and multiclass classifiers, several machine-learning methods are used, and the best is selected using cross-validation.”).

Regarding claim 18, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 15. Tuschman further teaches:
wherein input into statistical models includes data and metadata (see Tuschman, Paragraph [0040], “Such collected behavioral data are commonly used as inputs for machine-implemented methods (algorithms) for targeting specific groups of individuals to receive content, and such machine-implemented methods are commonly used to serve online advertising content (electronic advertising) designed for specific groups to the specific groups of individuals.”).

Regarding claim 19, Tuschman in view of Redkar teaches all the limitations of claim 15. Tuschman further teaches:
wherein the one or more predictions include a predicted value of the outcome of the subset of associated client data, a quality flag, and a subset of input fields to produce the one or more predictions (see Tuschman, Paragraphs [0033], [0051], [0205], “the relative likelihood of engagement can be predicted based as a function of psychometric dimensions… Filter program code 128 is operative to filter user records in user ID database 124, for example to exclude or flag those users that meet some pre-determined criteria, e.g., those users that have a relatively low amount behavioral data in the behavioral database 126… Depending on the particular dimension being modeled, there are three types of classifications: binary classification (predicting one of two possible outcomes), multiclass classification (predicting one of more than two outcomes) and regression (predicting a numeric value).”).

Regarding claim 20, Tuschman in view of Redkar, further in view of Shtein teaches all the limitations of claim 15. Tuschman further teaches:
wherein meta-data is used to reduce the number of input dimensions of the associated client data (see Tuschman, Paragraph [0048], “An analysis method is used to reduce dimensionality of the data to summary form.”).

Response to Arguments
Applicant’s Arguments, filed September 23rd, 2022, have been fully considered, but are not persuasive. 

Applicant argues on page 7 of Applicant's Remarks that the cited references fail to teach or suggest the amended claims. The Examiner respectfully disagrees.

Tuschman discloses in paragraph [0109], “These pairs of (summary) behavioral data and corresponding psychometric profile for each of N5 users form a training data set for a machine-learning process that determines (“statistically learns”) a prediction method of predicting a psychometric profile, i.e., determining a psychometric model of a user from the (summary) behavioral data of that user, e.g., by trying one or more prediction methods for each dimension and selecting the best prediction method for each dimension.” Therefore, Tuschman discloses “a statistical learning and predictive estimation system” because the machine learning algorithm “statistically learns” and predicts a psychometric profile.
Accordingly, Tuschman discloses in paragraph [0037], that “FIG. 1 is an example distributed data processing system 100 in which embodiments of the invention may be implemented and that may include six systems, e.g., server systems each of which may be independently, managed, although alternate arrangements may include at least one of the systems being combined.” Therefore, Tuschman teaches a statistical learning system that is integrated with an enterprise environment.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161